 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARIE GILLIT,                                     No. 2:19–cv–1542 KJN
12                      Plaintiff,
13          v.                                         ORDER GRANTING IFP REQUEST
                                                       AND DIRECTING SERVICE
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17
            Plaintiff has requested leave to proceed without the prepayment of fees and costs, also
18
     referred to as in forma pauperis, pursuant to 28 U.S.C. § 1915.1 Plaintiff submitted the required
19
     affidavit, which demonstrates that plaintiff is unable to prepay fees and costs or give security for
20
     them. Accordingly, the request to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(a).
21
            For the foregoing reasons, IT IS HEREBY ORDERED that:
22
            1.      Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;
23
            2.      The Clerk of the Court is directed to serve the undersigned’s scheduling order in
24
                    Social Security cases;
25
            3.      The Clerk of the Court is further directed to serve a copy of this order on the
26
27
     1
      This case was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(15) and 28 U.S.C. §
28   636(b)(1).
                                                    1
 1                    United States Marshal;

 2               4.   Within fourteen (14) days from the date of this order, plaintiff shall submit to the

 3                    United States Marshal an original and five copies of the completed summons, five

 4                    copies of the complaint, five copies of the scheduling order, and a completed

 5                    USM-285 form, and shall file a statement with the court that such documents have

 6                    been submitted to the United States Marshal;

 7               5.   The United States Marshal is directed to serve all process without prepayment of

 8                    costs not later than sixty (60) days from the date of this order. Service of process

 9                    shall be completed by delivering a copy of the summons, complaint, and

10                    scheduling order to the United States Attorney for the Eastern District of

11                    California, and by sending two copies of the summons, complaint, and scheduling

12                    order by registered or certified mail to the Attorney General of the United States at

13                    Washington, D.C. See Fed. R. Civ. P. 4(i)(1)(A) & (B). The Marshal shall also

14                    send a copy of the summons, complaint, and scheduling order by registered or

15                    certified mail to the Commissioner of Social Security, c/o Office of General

16                    Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA, 94105-1545.

17                    See Fed. R. Civ. P. 4(i)(2). The United States Marshal shall thereafter file a

18                    statement with the court that such documents have been served; and

19               6.   Plaintiff is advised of Local Rule 110, which provides: “Failure of counsel or of a

20                    party to comply with [the court’s Local] Rules or with any order of the Court may
21                    be grounds for imposition by the Court of any and all sanctions authorized by

22                    statute or Rule or within the inherent power of the Court.”

23               IT IS SO ORDERED.

24   Dated: August 13, 2019

25

26
27
     gill.1542
28
                                                        2
